DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a positive electrode active material for a nonaqueous electrolyte secondary battery, the positive electrode active material comprising lithium composite oxide A containing W and Ni and W-free lithium composite oxide B containing Ni, wherein, regarding the lithium composite oxide A, the proportion of Ni relative to the total moles of metal elements except for lithium is 30 to 60 mol%, 50% particle size D50 in a cumulative particle size distribution on a volume basis is 2 to 6 um, 10% particle size D10 in a cumulative particle size distribution on a volume basis is 1.0 um or more, and 90% particle size D90 in a cumulative particle size distribution on a volume basis is 6.8 um or less, regarding the lithium composite oxide B, the proportion of Ni relative to the total moles of metal elements except for lithium is 50 to 95 mol%, 50% particle size D50 in a cumulative particle size distribution on a volume basis is 10 to 22 um, 10% particle size D10 in a cumulative particle size distribution on a volume basis is 7.0 um or more, and 90% particle size D90 in a cumulative particle size distribution on a volume basis is 22.5 um or less, and a mass ratio of the lithium composite oxide B to the lithium composite oxide A is 1:1 to 5.7:1.  The prior art also fails to teach a positive electrode comprising the active material described above and a nonaqueous electrolyte secondary battery comprising the positive electrode.  The prior art specifically fails to teach the combination of the different particle sizes and the ratio of the lithium composite oxide B to the lithium composite oxide A.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722